Citation Nr: 1828544	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-40 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) St. Louis, Missouri
Regional Office (RO)


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for right ear hearing loss. 

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

A. Reine Bedford, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service in the Army from August 1970 to February 1972. 

This matter is on appeal before the Board of Veterans' Appeals ("Board") from a February 2013 rating decision from the RO in St. Louis, Missouri, which denied service connection for bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  A June 1972 RO rating decision denied service connection for bilateral hearing loss, finding the disorder was preexisting and not aggravated by active service. The Veteran did not file a timely notice of disagreement (NOD) following the June 1972 rating decision, and no new and material evidence was received during the one year period following that decision. 

2.  A January 2013 VA medical examination is new evidence received since the June 1972 rating decision that relates to an unestablished fact of aggravation of preexisting hearing loss in the left ear during service that is necessary to substantiate a claim for service connection for hearing loss in the left ear. 

3.  A January 2013 VA medical examination report is new evidence received since the June 1972 rating decision that relates to an unestablished fact of a nexus to service, necessary to substantiate a claim for service connection for hearing loss in the right ear. 

4.  The Veteran currently has bilateral hearing loss disability for VA compensation purposes. 

5.  The Veteran's left ear hearing loss was noted at examination for entry into service.

6.  The preexisting left ear hearing loss underwent an increase in disability due to noise exposure in service.  

7.  The Veteran's right ear hearing loss is etiologically related to acoustic trauma in service. 

8.  The Veteran's tinnitus is caused by the bilateral hearing loss. 


CONCLUSIONS OF LAW

 1.  The June 1972 RO rating decision to deny service connection for bilateral hearing loss became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the June 1972 rating decision is new and material to reopen service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 
38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the preexisting left ear hearing loss was aggravated by service.  38 U.S.C. § 1153 (2012); 38 C.F.R. 
§ 3.306 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, the right ear hearing loss was incurred in service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

5.  The Veteran's tinnitus is the result of the service connected bilateral hearing loss.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a).  As the instant decision grants service connection for bilateral hearing loss and tinnitus, which is a complete grant as to the benefits sought, no further discussion of VA's duties to notify and assist is necessary.

Reopening Service Connection for Bilateral Hearing Loss

Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C. § 7105.  However, pursuant to 38 U.S.C. 
§ 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with pervious evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding the presumption of credibility is provided only for purposes of determining whether the claim should be reopened and not whether the evidence speaks to the validity of the claim). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether the threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim, were the claim to be reopened; either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id.at 118.

The Board must address the issue of new and material evidence in the first instance in determining jurisdiction to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be: 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  

In the present appeal, a June 1972 RO rating decision denied service connection for bilateral hearing loss, finding the disorder preexisted service and was not aggravated by active service.  The Veteran did not file a timely notice of disagreement (NOD) and the decision became final.  At the time, the RO considered evidence from the Veteran's service records and a 1972 VA medical examination.  The Veteran did not file a timely NOD, nor was new and material evidence received during the one year appeal period following the decision; therefore, the June 1972 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103.

A January 2013 VA medical examination is new evidence received since the June 1972 rating decision and relates to an unestablished fact of possible aggravation of preexisting hearing loss in the left ear during service, necessary to substantiate a claim for service connection for hearing loss in the left ear.  The VA audiologist opined that the Veteran had preexisting hearing loss in the left ear which may have been aggravated during active service.  Such evidence relates to an unestablished fact of possible aggravation of a preexisting hearing loss in the left ear during service, which is necessary to substantiate a claim for service connection for left ear hearing loss.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for hearing loss in the left ear.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Additionally, the 2013 VA medical examination identified that the Veteran's right ear hearing loss preexisted service.  However, it should be noted for VA purposes, the Veteran's right ear hearing loss did not rise to a recognizable degree for consideration of a preexisting disorder.  See 38 C.F.R. § 3.385.  In any event, the 2013 VA audiologist reported the right ear hearing loss may have been aggravated by noise exposure in service.  This evidence relates to an unestablished fact of hearing loss in the right ear during service that is necessary to substantiate a claim for service connection for hearing loss in the right ear.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for hearing loss in the right ear.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Service Connection Legal Authority

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability. Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when: (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (opining "although interest may affect the credibility of testimony, it does not affect competency to testify").

Furthermore, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease both existed prior to service and was not aggravated by such service.  38 U.S.C. § 1132; 38 C.F.R. § 3.304(b).  The regulation provides expressly that the term "noted" indicates "only such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  Additionally, a "history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1). 

Where a preexisting disease or injury is noted on an entrance examination, the preexisting disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service and it is determined such increase was not due to the normal progression of the disease.  38 U.S.C. 
§ 1153; 38 C.F.R. § 3.306(a).  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and whether this constitutes an increase in the disability.  See Hensley v. Brown, 5 Vet. App. 155, 163 (1993). 

For VA purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Court of Appeals for Veteran Claims has held that "the threshold for normal hearing is from 0 to 20 dBs and higher threshold levels indicate some degree of hearing loss."  See Hensley, 5 Vet. App. at 157.  
  
Service Connection for Left Ear Hearing Loss

The Veteran asserts that his left ear hearing loss was aggravated by loud noise exposure in service.  The Veteran has written or testified that hearing protection was not provided during basic training or practice at the rifle range, that during basic training another recruit threw a grenade very close to the Veteran causing an explosion and ringing in the ears, and noise exposure from weapons, grenades, and other explosions while working as a transportation specialist.  

After a review of all the lay and medical evidence, the Board finds that left ear hearing loss to a disabling level under 38 C.F.R. § 3.385 was "noted" at examination for entry into service; therefore, left hear hearing loss disability preexisted service entrance.  The March 1970 service induction examination noted preexisting hearing loss in the left ear.  38 C.F.R. § 3.306(a).  On the induction report, the Veteran's left ear hearing loss was documented above 40 dB at 2000 and 4000 Hz, meeting hearing loss standards for VA purposes.  See 38 C.F.R. § 3.385.

The Veteran has a current left ear hearing loss disability for VA purposes.  A VA audiology examination in January 2013 revealed left ear pure tone thresholds of 40 dB or greater at 1000, 2000, 3000, and 4000 Hz with a speech discrimination score of six percent, and an assessment of hearing loss in the left ear.  See 38 C.F.R. 
§ 3.385. 

The evidence is at least in equipoise on the question of whether the Veteran's preexisting left ear hearing loss, which was "noted" on the examination for induction into service, was aggravated by in-service noise exposure.  38 U.S.C. 
§ 1153; 38 C.F.R. § 3.306(a).  The evidence establishes that the Veteran had loud noise exposure in service.  The DD Form 214 lists clerk/typists as the  military occupation ("MOS").  While this is not an occupation generally involving noise exposure, the Veteran has advanced alternative conditions in which noise exposure would be consistent with the time, place, and circumstances of service.  38 C.F.R. 
§ 1154(a).  The Veteran contends that hearing protection was not provided during basic training or practice at the rifle range, and that during basic training another recruit threw a grenade very close to the Veteran causing an explosion and ringing in the ears.  The Veteran also asserts being subjected to noise exposure from weapons, grenades, and other explosions while working as a transportation specialist.  

At service separation ("ETS") the left ear hearing loss was documented above 40 dB at 1000, 2000, 3000, and 4,000.  Specifically, the Veteran's left ear hearing loss increased to 75, 85, 80, and 100 dB when tested at 1000, 2000, 3000, and 4000 Hz respectively.  The 2013 VA audiologist reviewed the Veteran's history, to include audiograms in the service treatment records, and concluded that the Veteran's induction and ETS audiological reports revealed left ear hearing loss that was aggravated beyond its normal progression in the military.  Nothing in the record contradicts the 2013 VA audiologist's opinion.  For these reasons, and resolving any doubt in the Veteran's favor, the Board finds the Veteran's left ear hearing loss was aggravated by active service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).

Service Connection for Right Ear Hearing Loss

The Veteran contends that the right ear hearing loss was due to loud noise during active service.   

At service induction, the induction examination did not report any decibel frequencies above 30 dB in any ranges.  While there is evidence of a mild hearing loss in the Veteran's right ear preexisting service, the pure tone threshold of 30 dB at 4000 Hz does not rise to a recognizable degree for VA purposes under 38 C.F.R. § 3.385; therefore, right ear hearing loss will not be considered to have preexisted service, so will be adjudicated as one for direct service connection under 38 C.F.R. § 3.303(a),(d).  See McKinney v. McDonald, 28 Vet. App. 15 (2016) (holding that where a veteran's hearing loss did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, the veteran was entitled to the presumption of soundness under 38 U.S.C. § 1111 (2012)).

After a review of all the lay and medical evidence, the Board first finds the Veteran currently has right ear hearing loss disability for VA purposes under 38 C.F.R. 
§ 3.385.  The January 2013 VA examination reported the current right ear hearing loss at 40 dB or greater for ranges at 3000 and 4000 Hz.  

As analyzed above, the Veteran was exposed to loud noise during service.  With regards to in-service incurrence, as mentioned previously, noise exposure in service has been established.

The evidence is at least in relative equipoise on the question of whether the current right ear hearing loss was caused by the in-service loud noise exposure.  The evidence shows an upward threshold shift in hearing acuity in the right ear during service.  At the service separation in January 1972, right ear hearing loss was recorded at 45 dB when tested at 4000 Hz.  Resolving any doubt in the Veteran's favor, the loud noise exposure and threshold shifts during service show the onset of right ear hearing loss during service, that is, that right ear hearing loss was incurred in service.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(a),(d). The grant of direct service connection for right ear hearing loss renders moot all other theories of entitlement. 

Service Connection for Tinnitus

The Veteran contends that he has tinnitus due to service.  The Veteran contends the tinnitus is related to the hearing loss.  

The evidence shows that the Veteran now has tinnitus.  A VA audiology examination in January 2013 reflects the Veteran's report of recurrent tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

After a review of all the evidence, the Board finds the evidence is at least in equipoise on the question of whether the tinnitus is etiologically related to the now service-connected bilateral hearing loss.  The 2013 VA examiner provided an opinion that that it was at least as likely as not that the tinnitus was a symptom associated with the hearing loss.  


For these reasons, the Board finds that the criteria for service connection for tinnitus, as secondary to the now service-connected bilateral hearing loss, have been met.  38 C.F.R. §§ 3.102, 3.310.  As service connection for tinnitus has been granted on a secondary basis, all other theories of entitlement are rendered moot. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.

Service connection for left ear hearing loss is granted. 

Service connection for right ear hearing loss is granted. 

Service connection for tinnitus, as secondary to service-connected bilateral hearing loss, is granted. 





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


